Exhibit 10.2

OPTION AGREEMENT

This Option Agreement (this “Agreement”), dated as of June     , 2015, is by and
between Vision Edge Limited, a corporation established under the laws of the
British Virgin Islands with its registered address at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands (the “Option
Holder”), and Solar Power, Inc., a California corporation (the “Company”). The
Option Holder and the Company is each referred to herein as a “Party,” and
collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company and the Option Holder desire to provide for the grant of an
option to purchase certain number of shares of common stock of the Company, par
value US$0.0001 per share (the “Common Shares”), on the terms and conditions set
forth in this Agreement; and

WHEREAS, the Company and the Option Holder desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and the
Option Holder agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.1 Option. Subject to the terms and conditions of this Agreement, and
in reliance upon the representations and warranties set forth herein, the
Company hereby grants the Option Holder an option (the “Option”) to purchase
from the Company a number of Common Shares (the “Purchase Shares”) determined by
dividing the total purchase price of US$20,000,007 (the “Purchase Price”) by the
Option Exercise Price (as defined below) per share, which Option is exercisable
by the Option Holder at any time on or prior to the date that is six (6) months
after the date hereof (the “Option Deadline”). The Option will be deemed
exercised upon the payment of the Purchase Price to the Company by the Option
Holder. For the avoidance of doubt, the Option shall expire automatically if the
Option Holder fails to exercise the Option on or prior to the Option Deadline.
If the Option Holder exercises the Option, the Company shall issue, sell and
deliver to the Option Holder, free and clear of any pledge, mortgage, security
interest, encumbrance, lien, charge, assessment, claim or restriction of any
kind or nature other than those imposed by the Articles of Incorporation and
Bylaws of the Company, and the Option Holder agrees to purchase from the
Company, on the Closing Date (as defined below), the Purchase Shares. The
Company is not obligated to complete the sale and purchase of any Purchase
Shares unless the Option is exercised by the Option Holder in full and the sale
and purchase of all the Purchase Shares is completed. The number of Purchase
Shares subject to the Option and the Purchase Price shall be subject to
adjustment for any stock split, reverse stock split, stock dividend,
recapitalization or similar event with respect to the Common Shares. The “Option
Exercise Price” per share shall mean the price per Common Share paid by Yes
Yield or its Affiliate to the Company in connection with its first tranche
investment in the Company, but which shall in any event be no more than US$2.70.

 

1



--------------------------------------------------------------------------------

Section 1.2 Purchase Price. If the Option Holder exercises the Option, it shall
pay the Purchase Price for the Purchase Shares.

Section 1.3 Closing.

(a) If the Option Holder wishes to exercise the Option, it shall provide a
written notice to the Company prior to the Option Deadline, and the proposed
closing date (the “Closing Date”) shall not be later than seven (7) months after
the date of this Agreement Upon the terms and subject to the conditions of this
Agreement, the closing (the “Closing”) of the purchase and sale of the Purchase
Shares shall take place at a place determined by the Company at 9:00 A.M. New
York time on the Closing Date.

(b) At or before the Closing, the Option Holder shall deliver the Purchase Price
by wire transfer in immediately available funds to the Company’s bank account
designated by the Company in a written notice to the Option Holder. At the
Closing, the Option Holder shall deliver a certificate of its duly authorized
officer certifying as to the matters set forth in Section 1.4(b).

(c) After the Closing and as soon as practicable, the Company shall make entry
or entries in the stock ledger of the Company and deliver to the Option Holder
the following items:

(i) A stock certificate (x) representing the number of Purchase Shares and
(y) evidencing the Option Holder as the holder of such Purchase Shares with the
rights of a holder of Common Shares under the Articles of Incorporation and the
Bylaws of the Company, such rights being the same as the rights of all other
holders of Common Shares, and if any other holder of Common Shares is granted
any special rights, then the Option Holder shall be granted substantially
similar rights as such other holder of Common Shares.

(ii) A copy of the updated stock ledger of the Company evidencing the Option
Holder as the holder of the Purchase Shares;

(iii) A true and complete copy certified by a director of the Company, of the
resolutions duly and validly adopted by the board of directors of the Company,
evidencing its approval of the issuance and allotment to the Option Holder of
the Purchase Shares.

Section 1.4 Closing Conditions.

The obligations of each Party upon the Closing (if any) as contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing, of
each of the following conditions, provided that any of which may be waived in
writing by the other Party in its sole discretion:

(a) All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Purchase Shares shall have been
completed and all corporate and other actions required to be taken by the Option
Holder in connection with the purchase of the Purchase Shares shall have been
completed.

 

2



--------------------------------------------------------------------------------

(b) The representations and warranties of such Party contained in Section 2 of
this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct in all material respects as of the Closing Date;
and such Party shall have performed and complied with in all material respects
all, and not be in breach or default in any material respect under any,
agreements, covenants, conditions and obligations contained in this Agreement
that are required to be performed or complied with on or before the Closing.

(c) No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits, or
otherwise makes illegal the consummation of the transactions contemplated by
this Agreement; and no action, suit, proceeding or investigation shall have been
instituted by or before any governmental authority of competent jurisdiction or
threatened that seeks to restrain, enjoin, prevent, prohibit, or otherwise makes
illegal the consummation of the transactions contemplated by this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Option Holder, as of the date hereof and as of
the Closing, as follows:

(a) Organization and Authority. Each of the Company and its subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not adversely affect the
ability of the Company to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or adversely affect the ability of
the Company and its subsidiaries to conduct the business as is currently
conducted.

(b) Due Issuance of the Purchase Shares. The Purchase Shares have been duly
authorized and, when issued and delivered to the Option Holder and paid for by
the Option Holder pursuant to this Agreement, will be validly issued, fully paid
and non-assessable, and free of any liens or encumbrances, except as required by
applicable laws, and issued in compliance with all applicable federal, state and
other securities laws and the Articles of Incorporation and the Bylaws of the
Company.

 

3



--------------------------------------------------------------------------------

(c) Authority. The Company has full power and authority to enter into, execute
and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by it pursuant to this Agreement and to
perform its obligations hereunder. The execution and delivery by it of this
Agreement and the performance by it of its obligations hereunder have been duly
authorized by all requisite actions on its part.

(d) Noncontravention. This Agreement has been duly executed and delivered by the
Company and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company or any of its subsidiaries is
subject. To the Company’s best knowledge, neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor compliance by the Company with any of the
terms and conditions hereof will contravene any existing agreement, federal,
state, county or local law, rule or regulation or any judgment, decree or order
applicable to, or binding upon, it.

(e) Filings, Consents and Approvals. Assuming the accuracy of the
representations and warranties of the Option Holder in Section 2.2(f), neither
the execution and delivery by the Company of this Agreement, nor the
consummation by the Company of any of the transactions contemplated hereby, nor
the performance by the Company of this Agreement in accordance with its terms
requires the filing, consent, approval, order or authorization of, or
registration with, or the giving notice to, any governmental or public body or
authority, except such as have been obtained, made, given or will be made
promptly hereafter and any required filing or notification with the Securities
and Exchange Commission.

Section 2.2 Representations and Warranties of the Option Holder. The Option
Holder hereby represents and warrants to the Company as of the date hereof and
as of the Closing Date, as follows:

(a) Due Formation. The Option Holder is a company duly incorporated as an
exempted company with limited liability, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, with full power and
authority to own and operate and to carry on its business in the places and in
the manner as currently conducted.

(b) Authority. The Option Holder has full power and authority to enter into,
execute and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by the Option Holder pursuant to this
Agreement and to perform its obligations hereunder. The execution and delivery
by the Option Holder of this Agreement and the performance by the Option Holder
of its obligations hereunder have been duly authorized by all requisite actions
on its part.

(c) Valid Agreement. This Agreement has been duly executed and delivered by the
Option Holder and constitutes the legal, valid and binding obligation of the
Option Holder, enforceable against it in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

4



--------------------------------------------------------------------------------

(d) Consents. Neither the execution and delivery by the Option Holder of this
Agreement nor the consummation by it of any of the transactions contemplated
hereby nor the performance by the Option Holder of this Agreement in accordance
with its terms requires the consent, approval, order or authorization of, or
registration with, or the giving of notice to, any governmental or public body
or authority or any third party, except as have been obtained, made or given.

(e) No Conflict. Neither the execution and delivery by the Option Holder of this
Agreement, nor the consummation by it of any of the transactions contemplated
hereby, nor compliance by the Option Holder with any of the terms and conditions
hereof will contravene any existing agreement, federal, state, county or local
law, rule or regulation or any judgment, decree or order applicable to, or
binding upon, the Option Holder.

(f) Status and Investment Intent.

(i) Experience. The Option Holder has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Option and the Purchase Shares. The Option Holder
is capable of bearing the economic risks of such investment, including a
complete loss of its investment.

(ii) Purchase Entirely for Own Account. The Option Holder is acquiring the
Option and the Purchase Shares that may be sold pursuant to this Agreement for
its own account for investment purposes only and not with the view to, or with
any intention of, resale, distribution or other disposition thereof. The Option
Holder does not have any direct or indirect arrangement, or understanding with
any other persons to distribute, or regarding the distribution of the Option and
the Purchase Shares in violation of the United States Securities Act of 1933, as
amended (the “Securities Act”) or other applicable laws.

(iii) Not U.S. person. The Option Holder is not a “U.S. person” (as such term is
defined in Regulation S of the Securities Act) and is not acquiring the Option
and/or purchasing the Purchase Shares for the account or benefit of any “U.S.
person”.

(iv) Distribution Compliance Period. The Option Holder acknowledges that all
offers and sales of the Purchase Shares before the end of the “distribution
compliance period” (as such term is defined in Regulation S) be made only in
accordance with Regulation S, pursuant to registration of the securities under
the Securities Act or pursuant to an exemption therefrom.

(v) Restrictive Legend. The Option Holder understands that the certificate
evidencing the Purchase Shares will bear a legend or other restriction
substantially to the following effect:

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

(vi) No Broker. No broker, investment banker or other person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Option Holder.

(g) Financing. Prior to the exercise of the Option, the Option Holder shall have
sufficient funds available to it to purchase all of the Purchase Shares pursuant
to this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Lockup. Without the prior written consent of the Company, the Option
Holder shall not sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in or otherwise dispose of, or suffer to exist (whether by
operation of law or otherwise) any encumbrance on, any of its Purchase Shares,
or any right, title or interest therein or thereto, prior to the date that is
three (3) months after the Closing Date.

Section 3.2 Survival of the Representations and Warranties. All representations
and warranties made by any Party shall survive for two years and shall terminate
and be without further force or effect on the second anniversary of the Closing
Date. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching Party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representations or warranty and such claims shall survive until
finally resolved.

Section 3.3 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned at any time prior to Closing by mutual
agreement of the Parties. Nothing in this Section 3.3 shall be deemed to release
any Party from any liability for any breach of this Agreement prior to the
effective date of such termination.

Section 3.4 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof.

Section 3.5 Dispute Resolution. Any dispute, controversy or claim (each, a
“Dispute”) arising out of or relating to this Agreement, or the interpretation,
performance breach, termination, validity or invalidity thereof, shall be
referred to arbitration upon the demand of any Party to the dispute with notice
(the “Arbitration Notice”) to the other Party.

(a) The Dispute shall be settled in Hong Kong in a proceeding conducted in
English by one (1) arbitrator from the Hong Kong International Arbitration
Centre (the “HKIAC”) in accordance with the Hong Kong International Arbitration
Centre Administered Arbitration Rules (the “HKIAC Rules”) in force when the
Arbitration Notice is submitted in accordance with the HKIAC Rules.

 

6



--------------------------------------------------------------------------------

(b) Each party to the arbitration shall cooperate with each other party to the
arbitration in making full disclosure of and providing complete access to all
information and documents reasonably requested by such other party in connection
with such arbitral proceedings, subject only to any confidentiality obligations
binding on such party.

(c) The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

(d) During the course of the arbitral tribunal’s adjudication of the Dispute,
this Agreement shall continue to be performed except with respect to the part in
dispute and under adjudication.

Section 3.6 Amendment. This Agreement shall not be amended, changed or modified,
except by another agreement in writing executed by the Parties hereto.

Section 3.7 Binding Effect. This Agreement shall inure to the benefit of, and be
binding upon, each of the Company and the Option Holder and their respective
heirs, successors and permitted assigns.

Section 3.8 Assignment. Neither this Agreement nor any of the rights, duties or
obligations hereunder may be assigned by the Company or the Option Holder
without the express written consent of the other Parties. Any purported
assignment in violation of the foregoing sentence shall be null and void.

 

7



--------------------------------------------------------------------------------

Section 3.9 Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of actual delivery if delivered personally to the Party to
whom notice is to be given, on the date sent if sent by telecopier, tested telex
or prepaid telegram, on the next business day following delivery if sent by
courier or on the day of attempted delivery by postal service if mailed by
registered or certified mail, return receipt requested, postage paid, and
properly addressed as follows:

 

If to the Option Holder, at: Vision Edge Limited P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands Attention:
Michael Li Email: michael@tsingcapital.com With a copy to: B23-B, Universal
Business Park No. 10 Jiuxianqiao RD Chaoyang District, Beijing 100015, China
Attn: Sophie Zhang Fax: +8610 5681 5788 If to the Company, at: Solar Power, Inc.
3400 Douglas Boulevard, Suite 285 Roseville, California USA Fax: +1-916-771-3657

Any Party may change its address for purposes of this Section 3.9 by giving the
other Party hereto written notice of the new address in the manner set forth
above.

Section 3.10 Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

Section 3.11 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

Section 3.12 Fees and Expenses. Except as otherwise provided in this Agreement,
each Party will be responsible for all of its own expenses incurred in
connection with the negotiation, preparation and execution of this Agreement.

Section 3.13 Public Announcements. The Option Holder shall not make, or cause to
be made, any press release or public announcement in respect of this Agreement
or the transactions contemplated by this Agreement or otherwise communicate with
any news media without the prior written consent of the Company unless otherwise
required by securities laws or other applicable law.

 

8



--------------------------------------------------------------------------------

Section 3.14 Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement are not
performed in accordance with the terms hereof. Accordingly, each Party shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

Section 3.15 Headings. The headings of the various articles and sections of this
Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

Section 3.16 Execution in Counterparts. For the convenience of the Parties and
to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

Solar Power, Inc. By:

/s/ Amy Jing Liu

Name: Amy Jing Liu Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

Option Holder Vision Edge Limited By:

/s/ Shuren Song

Name: Shuren Song Title: